Citation Nr: 1140832	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  09-09 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen service connection for a right knee disorder.                


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant (the Veteran) and his spouse


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from May 1968 to September 1968.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a December 2006 rating decision of the Los Angeles, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In August 2011, a video hearing was held before the undersigned in Washington, D.C. from Los Angeles, California.  A transcript of the hearing is associated with the Veteran's claims file.

 
FINDINGS OF FACT

1.  Service connection for a right knee disorder was last denied by the RO in October 1974 on the basis that new and material evidence had not been submitted to reopen service connection for a right knee disorder that had been previously denied in May 1969.  The Veteran was notified of this action and of his appellate rights, but did not file a timely appeal.  

2.  Since the October 1974 decision denying reopening of service connection for a right knee disorder, the additional evidence relates to an unestablished fact necessary to substantiate the claim.  

3.  The Veteran manifested a right knee disability of chondromalacia in service, and experienced chronic symptoms of right knee pain during service.  

4.  The Veteran had continuous symptoms of right knee pain in the years after service.  

5.  Osteoarthritis of the right knee is associated with chondromalacia and symptoms of right knee pain demonstrated during service.  


CONCLUSIONS OF LAW

1.  The additional evidence received subsequent to the October 1974 decision denial of reopening service connection for a right knee disability is new and material; thus, service connection for this disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

2.  Resolving reasonable doubt in the Veteran's favor, osteoarthritis of the right knee was incurred during service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

Inasmuch as the benefit sought is being granted, there is no reason to further discuss the duties to notify and assist under the VCAA.  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Reopening Service Connection for a Right Knee Disability

Service connection for a right knee disorder was initially denied by the RO in a May 1969 rating decision on the basis that service connection was not warranted based on "sound medical facts and principles."  The Veteran did not appeal this determination, but sought to reopen service connection in 1974.  In October 1974, the RO denied reopening the claim on the basis that no new and material evidence had been received.  The last decision denial on any basis is to be finalized.  Evans v. Brown 9 Vet. App. 273 (1996).  In such cases, it must first be determined whether or not new and material evidence has been received such that the claim may now be reopened.  38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 Vet. App. 140 (1991).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received, without regard to other evidence of record.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Evidence of record at the time of the May 1969 denial of service connection for a right knee disorder included the service treatment records (STRs), which showed that the Veteran had complaints of knee pain and swelling and was assessed as having mild chondromalacia during service.  On examination for separation from service, the knees were found to be normal.  On December 1968 VA examination, the diagnosis was "question chondromalacia, mild."  No evidence was submitted in connection with the October 1974 denial of reopening.  

Evidence received subsequent to the October 1974 denial of reopening included an undated report of an VA physician received in May 2006, that showed a chronically dislocated right patella and testimony of the Veteran and his spouse at the August 2011 Board hearing.  At the hearing, his wife stated that the Veteran had had continuous symptoms of right knee pain since she met him in 1971.  The Veteran stated that he had had right knee pain since service, indicating that he had sought to have a medical discharge from service due to knee disability, but was instead given a hardship discharge.  

The Board finds that evidence received subsequent to the October 1974 denial of reopening of service connection for a right knee disorder is sufficient to now reopen service connection.  The Veteran is shown to currently manifest symptoms of a chronic right knee disability.  The lay testimony given at the Board hearing in August 2011 is found to be credible.  In a veteran's claim for benefits, lay evidence can be competent and sufficient to establish a diagnosis of a condition when either a layperson is competent to identify the medical condition; the layperson is reporting a contemporaneous medical diagnosis, or where lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (2007).  

Service Connection for a Right Knee Disability

Having decided that the claim is reopened, all the evidence on file must now be considered.  It is determined that the Board can conduct a de novo review without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this regard, it is noted that the RO has provided the Veteran notice as to the requirements for service connection; the Veteran has argued throughout the appeal on the merits, not on the question of whether new and material evidence has been presented; and he has had a hearing on appeal.  It is therefore concluded that there is no prejudice to the Veteran based on de novo review.  

After a review of all the evidence, the Board finds that the evidence is in equipoise on the question of whether the Veteran manifested a right knee disability of chondromalacia in service and experienced chronic symptoms of right knee pain during service.  On examination for entry into active duty, no pertinent abnormality was noted.  STRs show that the Veteran had complaints of bilateral knee pain and swelling, including pain and swelling in the right knee, in May 1968, shortly after entry into service.  An orthopedic consultation during service in June 1968 assessed probable mild chondromalacia.  Consistent with the in-service finding is a post-service December 1968 VA examination report that reflects that just two months after service separation the Veteran complained of sharp pain on the lateral aspect of the right knee that was diagnosed as "question chondromalacia, mild."    

During the Board video hearing in August 2011, the Veteran stated that the right knee pain had started during service and that he had sought a medical discharge from active duty, but had been given a hardship discharge instead.  The Veteran's testimony is credible regarding complaints of knee pain in service, as it is consistent with the fact that the Veteran was treated for right knee complaints during service, was found to have suspected chondromalacia during service, submitted an initial claim for a knee disability soon after his discharge from service, and reported right knee pain soon after service.  Resolving reasonable doubt in the Veteran's favor on this question, the Board finds that the Veteran manifested a right knee disability of chondromalacia in service and experienced chronic symptoms of right knee pain during service.  

The Board also finds that the evidence is in equipoise on the question of whether the Veteran had continuous symptoms of right knee pain in the years after service.  On December 1968 VA examination two months after service separation, the Veteran then had complaints of sharp pain on the lateral aspect of the right knee that he reported occurred once or twice a day, but did not last very long, and which was diagnosed as questionable mild chondromalacia.   

The Veteran and his spouse have given testimony that the Veteran has had complaints of knee pain since service, testimony found credible in light of the fact that the Veteran was treated for right knee complaints during service, was found to have suspected chondromalacia during service, submitted an initial claim for a knee disability soon after his discharge from service, and reported right knee complaints to a VA examiner in December 1968, just two months after service separation.

While post-service private treatment records show a post-service injury in 2002, this was many years after the Veteran's reports of right knee pain soon after service.  Post-service private treatment records dated in July 2002 show that the Veteran was treated for right knee problems that he stated occurred when he jumped off a trailer two months earlier.  He stated that he heard a "snap" and felt immediate pain in the right knee.  The knee had swollen and he had difficulty walking.  He had been referred to an orthopedist who suggested that he had probably torn the anterior cruciate ligament and suggested surgery.  The Veteran did not believe he could afford to take the time for such treatment, which included casting for three to four months.  Examination showed lack of approximately three to four degrees of full extension when compared to the opposite knee.  X-ray studies of the right knee showed a mild degree of medial compartment and patellofemoral compartment osteoarthritis.  The assessment was anterior cruciate ligament insufficiency of the right knee with torn meniscus/locked knee and mild patellofemoral pain syndrome.  

VA outpatient treatment records, dated from November 2005 to October 2006, show that the Veteran was treated for chronic knee pain.  A May 2006 statement from a VA physician shows a diagnosis of chronically dislocating right patella.  A January 2010 private treatment statement includes medical diagnoses of knee pain and arthralgia of the knees.  

During the Board video hearing in August 2011, the Veteran and his spouse testified that the Veteran had had complaints of right knee pain since service.  His spouse stated that she had known the Veteran since 1971, and that since that time she has observed his complaints of right knee pain and swelling.  Resolving reasonable doubt in the Veteran's favor on this question, the Board finds that the Veteran had continuous symptoms of right knee pain in the years after service.  

The Board further finds that the evidence is in equipoise on the question of whether the Veteran's current right knee arthritis is related to the chondromalacia diagnosed during active duty service.  This evidence suggests that, even during service, the Veteran may have had an early form of arthritis, that is, a degeneration of the right patella.  "Chondromalacia patella is defined as the premature degeneration of the patellar cartilage, the patellar margins are tender so that pain is produced when the patella is pressed against the femur."  Odiorne v. Principi, 3 Vet. App. 456, 458 (1992); Rollings Brown, 8 Vet. App. 8, 11 (1995).  Chondromalacia patellae is abnormal softness of the cartilage of the kneecaps.  Clyburn v. West, 12 Vet. App. 296, 298 (1999).  As indicated above, the facts have established that the Veteran had chondromalacia during service.  The Veteran now has been diagnosed 

with osteoarthritis of the right knee based on the same symptomatology of the right knee.  See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are competent on in-service symptoms and post-service symptoms that later formed the basis of diagnosis).

As indicated above, the Veteran had chronic symptoms of right knee pain during service and continuous symptoms of right knee pain since service separation that have subsequently been diagnosed as arthritis.  The current right knee symptoms diagnosed as arthritis appear to be subsequent manifestations of the chronic symptom of right knee pain in service.  38 C.F.R. § 3.303(b) ("subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes").  

The post-service continuity of symptomatology of the right knee also provides a nexus between service and the Veteran's currently demonstrated disability, osteoarthritis of the right knee.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (continuity of post-service symptoms is "a substitute way of showing" in-service incurrence and medical nexus).  The Veteran's symptoms of chronic and continuous right knee pain are consistent with symptoms associated with chondromalacia patella and arthritis.  68 Fed. Reg. 7018 (February 11, 2003) (recognizing patellofemoral pain syndrome of chondromalacia of patella as part of a group of disorders characterized by anterior knee pain, deep tenderness on palpation 

and pressure on the patella, crepitus on motion, a grinding sensation behind the patella, and occasionally swelling).  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for osteoarthritis of the right knee is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

New and material evidence having been received, service connection for a right knee disability is reopened.  

Service connection for osteoarthritis of the right knee is granted.  



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


